Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated January 25, 2022 has been carefully considered, but is non-persuasive. The Amendment is fully compliant under 37 C.F.R. 1.121. The Replacement Sheet of Drawings overcomes the drawing objection. The claims have been amended to correct the informalities therein, and to overcome the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

Applicant has argued with regard to Nandula 2017/0226867 that Nandula fails to disclose the feature of “wherein the first portion of the plurality of spanwise fibers define a first stiffness”, and the Office Action fails to cite to a specific part of Nandula that discloses a plurality of spanwise fibers, much less fibers that define a first stiffness. 

Respectfully, these arguments are non-persuasive. The Office Action identifies a plurality of spanwise fibers 82 extending between the root and the tip and arranged between the leading edge and the trailing edge, and refers to a matrix material, noting paragraph [0032]. The stiffness of the plurality of spanwise fibers 82 is an inherent material property that any fiber possesses. 

With regard to Applicant’s arguments that Nandula also fails to disclose the feature of “wherein the second portion of the plurality of spanwise fibers defines a second stiffness less than the first stiffness.”, and the Office Action fails to cite to a specific part of Nandula that 

With regard to Applicant’s argument that assuming the Office Action is equating the plies in Nandula with the fibers in claim 1, the plies cannot be mapped to the fibers, because although Nandula does disclose plies 82 comprising discrete materials, the plies 82 are joined via a butt joint 96, which provides the frangible properties of the Nandula disclosure, and the discrete materials of the plies 82 of Nandula are not described in terms of their stiffness, much less their stiffness relative to each other, respectfully these arguments are non-persuasive for the all of the reasons set forth above.

Applicant has argued with regard to Jain 2020/0116044 that Jain fails to teach “a plurality of spanwise fibers extending between the root and the tip and arranged between the leading edge and the trailing edge” and that while Jain does disclose fibers of different stiffnesses, Jain fails to disclose that the fibers are spanwise, referring to paragraph [0056].

Respectfully, these arguments are non-persuasive. Jain discloses that the airfoil 62 defines a span S extending between a root 64 and a tip 66 and a chord C at each point along the span extending between a leading edge 72 and a trailing edge 74, the airfoil comprising: a plurality of spanwise fibers (note paragraph [0056], for example) extending between the root and the tip and arranged between the leading edge and the trailing edge. A residual airfoil portion 92 

 Applicant has argued with regard to EP 0 526 057 A1(Schilling) that Schilling fails to teach “a residual airfoil portion” and “a frangible airfoil portion”, and that the cited portions of Schilling do not disclose a residual airfoil portion and a frangible airfoil portion, much less “wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line, the frangible line extending at least partially along the chord at a point along the span of the frangible line”.

Respectfully, these arguments are non-persuasive. EP 0 526 057 A1 discloses an airfoil (inherently present as the disclosed blade is an airfoil) defining a span extending between an inherent root and a tip 10 and an inherent chord at each point along the span extending between an inherent leading edge and an inherent trailing edge, the airfoil comprising: a plurality of spanwise fibers 20, 21 extending between the root and the tip and arranged between the leading 

With regard to Applicant’s arguments that the above arguments also apply to the rejections of independent claim 15, and that Schilling and Nandula, alone or in combination, fail to teach or suggest each and every limitation of the independent claims, respectfully these arguments are non-persuasive for all of the reasons set forth above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nandula 2017/0226867.
Disclosed is an airfoil 62 defining a span S extending between a root 76 and a tip 66 and a chord c at each point along the span extending between a leading edge 72 and a trailing edge 74, the airfoil comprising: a plurality of spanwise fibers 82 extending between the root and the tip and arranged between the leading edge and the trailing edge; a matrix material (note paragraph [0032]) surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers together; a residual airfoil portion R extending between the leading edge and the trailing edge and extending between the root and a frangible line 98, 96, 96A, 96B along the span, the residual airfoil portion comprising a first portion of the plurality spanwise fibers, wherein the first portion of the plurality of spanwise fibers define a first 
The frangible airfoil portion deforms or partially or fully detaches relative to the residual airfoil portion at the frangible line following an impact event creating imbalance (paragraph [0040], for example) (claim 2).
The frangible line extends parallel to the chord at the point along the span of the frangible line, as it extends linearly in the chordwise direction (paragraph [0030]) (claim 3).
The frangible line extends at least partially along the span (note figures 8 and 9, and paragraph [0041], for example) (claim 4).
The frangible airfoil portion extends along at least 10% of the span from the tip, as HA-HB2 < 0.24 HA (paragraph [0039]) (claim 5).
The frangible airfoil portion extends along at least 15% but less than 50% of the span from the tip, as HA-HB2 < 0.24 HA (paragraph [0039]) (claim 6).
The airfoil further comprises a plurality of chordwise fibers 82 extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a 
At least one of the plurality of spanwise fibers extends through the frangible line (note figures 8 and 9, for example) (claim 8).
At least one of the first portion of the plurality of spanwise fibers defines a first minimum fiber stiffness, and wherein at least one of the second portion of the plurality spanwise fibers defines a second minimum fiber stiffness less than the first minimum fiber stiffness (claim 9).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 10).
At least one of the first portion of the plurality of spanwise fibers comprises a composite fiber MMC, and at least one of the second portion of the plurality of spanwise fibers comprises a metal fiber MMC (paragraph [0033]) (claim 11).
The airfoil is a fan blade of a gas turbine engine (claim 14).
Also disclosed is a gas turbine engine 10 defining a central axis 12, the gas turbine engine comprising: an engine shaft 34 extending along the central axis; a compressor 22 attached to the engine shaft and extending radially about the central axis; a combustor 26 positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine 28 mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a plurality of airfoils 62 operably connected to the engine shaft, each of the plurality of airfoils defining the span extending between the root and the tip and the chord at each point along the span extending between the leading edge and the trailing edge, each airfoil comprising: the plurality of spanwise fibers extending between the root and the tip and arranged between the 
A fan section 16 includes the plurality of airfoils configured as fan blades (claim 16).
Each airfoil further comprises the plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement (claim 17).
The at least one of the first portion of the plurality of spanwise fibers defines the first minimum fiber stiffness, and at least one of the second portion of the plurality of spanwise fibers defines the second minimum fiber stiffness less than the first minimum fiber stiffness (claim 18).

Note the annotated figures below.


    PNG
    media_image1.png
    552
    803
    media_image1.png
    Greyscale


Claims 1-7, 9-11, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain 2020/0116044.
Disclosed is an airfoil 62 defining a span S extending between a root 64 and a tip 66 and a chord C at each point along the span extending between a leading edge 72 and a trailing edge 74, the airfoil comprising: a plurality of spanwise fibers (note paragraph [0056], for example) 
The frangible airfoil portion deforms or partially or fully detaches relative to the residual airfoil portion at the frangible line following an event creating imbalance (paragraph [0038]) (claim 2).
The frangible line extends parallel to the chord at the point along the span of the frangible line (paragraph [0036]) (claim 3).
The frangible line extends at least partially along the span (paragraph [0036]) (claim 4).
The frangible airfoil portion extends along at least 10% of the span from the tip (paragraph [0043]) (claim 5).

The airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, as the fibers have a chordwise extent and are located between adjacent fibers and are interwoven (paragraph [0054]) (claim 7).
At least one of the first portion of the plurality of spanwise fibers defines a first minimum fiber stiffness, and wherein at least one of the second portion of the plurality spanwise fibers defines a second minimum fiber stiffness less than the first minimum fiber stiffness (claim 9).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 10).
At least one of the first portion of the plurality of spanwise fibers comprises a composite fiber, and wherein at least one of the second portion of the plurality of spanwise fibers comprises a glass or metal fiber (claim 11).
The airfoil is a fan blade of a gas turbine engine (claim 14).
Also disclosed is a gas turbine engine 10 defining a central axis 12, the gas turbine engine comprising: an engine shaft 34 extending along the central axis; a compressor 22 attached to the engine shaft and extending radially about the central axis; a combustor 26 positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine 28 mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; 
A fan section 16 includes the plurality of airfoils configured as fan blades (claim 16).
Each airfoil further comprises the plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement (claim 17).

The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 19).
The applied reference to Jain 2020/0116044 has a common inventor and may have a common assignee or a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 1-2, 4, 7-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 526 057 A1 (figures 2-4).

The frangible airfoil portion deforms or partially or fully detaches relative to the residual airfoil portion at the frangible line following an event creating imbalance, as given a large impact load at the airfoil, the frangible airfoil portion will deform or partially or fully detach from the residual airfoil portion before the residual airfoil portion (claim 2).
The frangible line extends at least partially along the span, as shown by the lines R (claim 4).

At least one of the plurality of spanwise fibers O extends through the frangible line (claim 8).
At least one of the first portion of the plurality of spanwise fibers defines a first minimum fiber stiffness, and wherein at least one of the second portion of the plurality spanwise fibers defines a second minimum fiber stiffness less than the first minimum fiber stiffness (claim 9).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 10).
At least one of the first portion of the plurality of spanwise fibers comprises a composite fiber, and at least one of the second portion of the plurality of spanwise fibers comprises a glass fiber (claim 11).
The airfoil is a fan blade (column 1, lines 35-42). Note that the recitation of “of a gas turbine engine” is a recitation of intended use and adds no structure to the fan blade. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the .
    PNG
    media_image2.png
    1175
    764
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 526 057 A1 in view of Nandula 2017/0226867.
EP 0 526 057 A1 discloses an airfoil 62 substantially as claimed as set forth above, but does not disclose that the frangible line extends parallel to the chord at the point along the span of the frangible line (claim 3), does not disclose that the frangible airfoil portion extends along at least 10% of the span from the tip (claim 5), and does not disclose that the frangible airfoil portion extends along at least 15% but less than 50% of the span from the tip (claim 6).



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the airfoil of EP 0 526 057 A1 such that the frangible line extends parallel to the chord at the point along the span of the frangible line, such  that the frangible airfoil portion extends along at least 10% of the span from the tip, and such  that the frangible airfoil portion extends along at least 15% but less than 50% of the span from the tip, as taught by Nandula, for the purpose of predetermining the fragmented frangible portion in advance to allow users to minimize and predict the detrimental effects of an airfoil break, while controlling the impact or break behavior of the airfoil.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 526 057 A1 in view of Nandula 2017/0226867.
EP 0 526 057 A1 discloses an airfoil 62 substantially as claimed, defining a span D extending between a root 64 and a tip 66 and a chord C at each point along the span extending between a leading edge 72 and a trailing edge 74, the airfoil comprising: a plurality of spanwise fibers (note paragraph [0056], for example) extending between the root and the tip and arranged between the leading edge and the trailing edge; a matrix material (note paragraphs [0056] and [0057], for example) surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers together; a residual airfoil portion 92 extending between the leading edge and the trailing edge and extending between the root and a frangible line 88 along the span, the residual airfoil portion comprising a first portion of the plurality spanwise 
The airfoil comprises the plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement (claim 17).
The at least one of the first portion of the plurality of spanwise fibers defines the first minimum fiber stiffness, and wherein at least one of the second portion of the plurality of spanwise fibers defines the second minimum fiber stiffness less than the first minimum fiber stiffness (claim 18).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 19).

However, EP 0 526 057 A1 does not disclose a gas turbine engine defining a central axis, the gas turbine engine comprising: an engine shaft extending along the central axis; a compressor attached to the engine shaft and extending radially about the central axis; a combustor positioned 

Nandula shows a gas turbine engine 10 defining a central axis 12, the gas turbine engine comprising: an engine shaft 34 extending along the central axis; a compressor 22 attached to the engine shaft and extending radially about the central axis; a combustor 26 positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine 28 mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a plurality of airfoils 62 operably connected to the engine shaft, and fan section 16 includes the plurality of airfoils configured as fan blades. The arrangement is provided for the purpose of powering an aircraft by the gas turbine engine and multiple fan blade arrangement in order to derive power for the gas turbine engine to drive the aircraft.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use airfoil arrangement of EP 0 526 057 A1 in a gas turbine engine defining a central axis, the gas turbine engine comprising: an engine shaft extending along the central axis; a compressor attached to the engine shaft and extending radially about the central axis; a combustor positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a plurality of the airfoils operably connected to the engine shaft, with a fan section includes the plurality of airfoils configured as fan blades, .

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745